Citation Nr: 0016817	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
multiple joint arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to May 1950, 
and from September 1950 to September 1953.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDINGS OF FACT

1.  In May 1988 the RO denied the veteran's claim for service 
connection for arthritis of the left shoulder, left arm, left 
hip, mid-back, left leg, left ankle, and left foot.  The 
veteran did not appeal that determination.

2.  Additional evidence submitted since the RO's May 1988 
decision consists of an October 1984 private physician 
statement; January 1988 through July 1999 VA medical records; 
an August 1998 statement of the veteran; and a transcript of 
the veteran's February 1999 personal hearing at the RO.

3.  The evidence received since the May 1988 decision does 
not bear directly and substantially upon the issue under 
consideration, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1988 rating decision, which denied entitlement to 
service connection for arthritis of the left shoulder, left 
arm, left hip, mid-back, left leg, left ankle, and left foot, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.304, 20.1103 (1999).

2.  The evidence received since the May 1988 rating decision, 
denying entitlement to service connection for arthritis of 
the left shoulder, left arm, left hip, mid-back, left leg, 
left ankle, and left foot, is not new and material, and the 
veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107, 5108 (West 
1991); 38 C.F.R. §§ 3.156(a)(b), 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The May 1988 rating decision, denying the veteran's claim for 
entitlement to service connection for arthritis of the left 
shoulder, left arm, left hip, mid-back, left leg, left ankle, 
and left foot, became final when the veteran did not file a 
notice of disagreement within one year of the date he was 
notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999); 
Person v. Brown, 5 Vet. App. 449, 450 (1993).  Pursuant to 
38 U.S.C.A. § 7105(c), a final decision by the RO may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  The exception to 
this is 38 U.S.C.A. § 5108, which states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters, at 206-7.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  Any 
evidence found to be material under the former, more 
stringent test of Colvin v. Derwinski, 1 Vet. App. 171 
(1991), would also have to be found to be material under the 
current, more flexible Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), standard.

The evidence submitted at the time of the May 1988 decision 
consisted of the veteran's service medical and personnel 
records, October 1984 through March 1988 VA treatment, 
hospitalization, and examination reports; and May 1981 
through October 1984 private physician treatment reports and 
statements.  The RO denied the claim on the basis that the 
service medical records revealed no diagnosis of arthritis or 
bursitis of any joint during active duty service, and that no 
medical evidence had been presented showing a relationship, 
or nexus, between any joint arthritis or bursitis condition 
and the veteran's active duty service, or secondary to any 
service-connected disability.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
May 1988 decision shall be evaluated.  The evidence submitted 
since that time consists of the same October 1984 private 
physician statement previously submitted on several 
occasions; January 1988 through July 1999 VA treatment 
reports; a statement from the veteran dated in August 1998; 
and a transcript of the veteran's February 1999 personal 
hearing.

The October 1984 private physician's statement, as noted 
above, has previously been submitted on several occasions and 
considered; thus, it is redundant, and is not new evidence.

The medical treatment reports continue to show diagnoses of 
arthritis of various joints; thus, this evidence is also 
cumulative and redundant, and is not new evidence.  Also, the 
additional medical evidence does not reveal any opinion 
relating any multiple joint arthritis to the veteran's active 
duty service, or to his service-connected shrapnel wounds; as 
to that service connection element the evidence is not 
material, in that it does not bear directly and substantially 
upon the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

During the veteran's February 1999 RO hearing he testified 
that he received shrapnel wounds to his legs, in Korea, from 
a mortar shell explosion, and "all over" his body" from a 
hand grenade; that a VA physician in the early 1980's had 
told him his shrapnel wounds were causing "his problems"; 
and that he did not know if X-ray reports had revealed 
arthritis.

While the veteran's contention that a VA physician in the 
early 1980's had told him his shrapnel wounds were causing 
"his problems" is new evidence, it is not material.  The 
Court has addressed the question of whether a lay person's 
statement about what a doctor told him can constitute the 
medical evidence of causation/etiology of a current 
disability that is generally necessary in order for a claim 
to be well grounded.  The Court held that it cannot.  These 
statements, "filtered as (they are) through a layman's 
sensibilities, of what a doctor purportedly said (are) simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Derwinski, 8 Vet. 
App. 69, 77-78 (1995).  A layperson's account of what a 
physician may or may not have diagnosed is insufficient to 
render a claim well grounded.  See Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Hence, this testimony does not 
constitute new and material evidence.

Accordingly, as the additional evidence does not relate any 
joint arthritis to the veteran's active duty service or to 
his service-connected shrapnel wounds, the Board concludes 
the evidence submitted subsequent to the May 1988 RO decision 
is not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), in that the new evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim..  See 38 U.S.C.A. 
§ 5108.  The Board also points out that the "benefit of the 
doubt doctrine" applies to the adjudication of a claim on 
its merits, not to the preliminary question as to whether new 
and material evidence has been received to reopen a claim.  
See Martinez v. Brown, 6 Vet. App. 462 (1994).  Thus, the 
veteran's claim to reopen must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).



ORDER

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for multiple 
joint arthritis is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

